MEMORANDUM **
California state prisoner Jose Pedroza appeals pro se from the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging violations of the Eighth Amendment and the Americans with Disabilities Act (“ADA”) when defendants first limited his authorization for a medical cane and then revoked the authorization. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Beene v. Terhune, 380 F.3d 1149, 1150 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment on Pedroza’s deliberate indifference claim because he did not present evidence that a cane was medically necessary. See Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976) (negligence does not rise to the level of a constitutional violation); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (difference of opinion between prisoner-plaintiff and physician does not amount to deliberate indifference). It is undisputed that Pedroza did not attend follow-up medical appointments that would have determined whether or not a cane was medically necessary.
The district court properly granted summary judgment on Pedroza’s ADA claim because he failed to raise a genuine issue of material fact as to whether he is a qualified individual under the ADA. See 42 U.S.C. § 12131; Duffy v. Riveland, 98 F.3d 447, 455 (9th Cir.1996).
The district court did not abuse its discretion in denying Pedroza’s request for appointment of counsel because he failed to demonstrate exceptional circumstances. *463See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
We reject Pedroza’s contention that the district court was unfair in granting only a two-week extension of time to oppose defendants’ motion for summary judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.